Order entered September 8, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-15-00687-CR

                        CHRISTY ALLANE RODRIGUEZ, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 397th Judicial District Court
                                   Grayson County, Texas
                               Trial Court Cause No. 064768

                                             ORDER
       Appellant’s counsel filed a motion to withdraw and a brief in support. After reviewing

the brief, we conclude it does not satisfy the requirements of Anders v. California and its

progeny. Specifically, the brief states, and the record shows, that appellant had a jury trial as to

both guilt/innocence and punishment. The record also shows that appellant filed several pretrial

motions, including motion to suppress evidence. The brief does not address the trial court’s

rulings on the pretrial motions, voir dire, the trial court’s evidentiary rulings, the jury charges and

any objections to them, the sentence imposed, or the sufficiency of trial counsel. Accordingly,

the brief does not comply with requirements of Anders and we STRIKE the brief.
       We ORDER counsel to file, within THIRTY DAYS of the date of this order, either an

Anders brief that adequately addresses all of the issues identified above or a brief raising issues

on the merits.

       We DIRECT the Clerk to send copies of this order to counsel for all parties.

                                                     /s/    LANA MYERS
                                                            JUSTICE